Sedgwick, J.,
concurring.
The constitution of 1875 provides: “All civil officers of-this state shall be liable to impeachment” (article Y, *807sec. 5), and “All offices created by this constitution shall become vacant by the death of the incumbent, by removal from the state, resignation, conviction of a felony, impeachment, or becoming of unsound mind” (article III, sec. 20). If, therefore, judges of the district court and judges of the county courts hold offices created by the constitution, they are subject to impéachment by virtue of the latter provision. Judges of the district courts were also made subject to impeachment by section 29, art. II, constitution of 1866, but there is no other provision in our present constitution for the impeachment of judges of the district court, except section 20, art. Ill, which provides that all offices created by this constitution shall become vacant by impeachment, unless they be regarded as “officers of the state.” It seems to me there can be no doubt that the district courts and county courts are created by the constitution. Both of these offices are well defined by the constitution, and the judges of both are given large jurisdiction which cannot be taken from them by legislation. The provisions of the constitution in regard to district and county courts are self-enforcing, so that such courts would exist and have ample jurisdiction without any legislation whatever. Section 14, art. Ill, provides the same method of trial for all impeached officers, except judges of the supreme court. “Any officer other than a justice of the supreme court” is to be tried before that court. If, then, district, and county judges are subject to impeachment by virtue of the provisions of the constitution, the legislature can provide nothing in regard to their removal from office that it could not provide as to any other officer whose impeachment is provided for in the constitution. Can the legislature provide for the removal from office of the governor, judges of the supreme court, and the other state officers? If not, how then can it be thought that the judges of the district court and county courts can be removed by or under legislative enactment?
The various provisions of the constitution bearing upon this question are not as definite as might be wished. The *808question is a difficult one. It is desirable that all doubt as to the meaning of the constitution shall be removed as far as possible, and for these reasons. I concur with the majority.